Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00175-CV

                                  In the INTEREST OF A.J.P., a Child

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-02469
                            Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 16, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Felicia T. 1 appeals the trial court’s order terminating her parent-child relationship with

A.J.P. Appellant’s court-appointed appellate attorney filed a motion to withdraw and a brief

containing a professional evaluation of the record, demonstrating there are no arguable grounds to

be advanced, and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Counsel sent Felicia T. copies of the brief and the motion to



1
 To protect the identity of the minor child, we refer to the mother and child by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                      04-14-00175-CV


withdraw, informed Felicia T. of her rights to review the appellate record and to file her own brief,

and provided her the address and telephone number of this court, with instructions to contact this

court if she wished to file any motions or a brief. See In re R.R., 2003 WL 21157944, at *4.

Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                  Luz Elena D. Chapa, Justice




                                                -2-